
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2



JOINDER TO LOAN AGREEMENT


        THIS JOINDER TO LOAN AGREEMENT, dated as of January 10, 2005 (this
"Joinder"), is made and entered into by World Air Holdings, Inc., a Delaware
corporation (the "Parent"), to supplement that certain Loan Agreement, dated as
of December 30, 2003 (as the same may be amended, restated or supplemented or
otherwise modified from time to time, the "Loan Agreement"), by and among World
Airways, Inc., a Delaware corporation, as Borrower, Govco Incorporated as
Primary Tranche A Lender, Citibank, N.A. as Alternate Tranche A Lender,
Collateral Agent and Agent, Citicorp North America, Inc. as Govco Administrative
Agent, Citicorp USA, Inc. as Tranche B Lender, Phoenix American Financial
Services, Inc. as Loan Administrator and the Air Transportation Stabilization
Board (the "Board").

        Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Loan Agreement.

W I T N E S S E T H:

        WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as
of the date hereof, by and among the Borrower, the Parent and World Merger
Subsidiary, Inc., a Delaware corporation and wholly-owned subsidiary of the
Parent ("Merger Sub"), (i) the Merger Sub will be merged with and into the
Borrower, (ii) each of the issued and outstanding shares of common stock of the
Borrower, par value $.001 per share, will be converted into one share of common
stock of the Parent, par value $.001 per share, (iii) the shareholders of the
Borrower will become shareholders of the Parent, and (iv) the Borrower will
become a wholly-owned subsidiary of the Parent (the "Merger");

        WHEREAS, the Merger constitutes a restructuring under Section 5.19 of
the Loan Agreement (the "Restructuring");

        WHEREAS, Section 5.19(e) of the Loan Agreement provides that, in the
event of a Restructuring, the Parent shall become an Obligor under the Loan
Agreement and expressly assume all obligations thereunder and under the other
Loan Documents by an agreement executed and delivered to the Agent for the
benefit of the Lenders, the Supplemental Guarantor and the Board, in form and
substance satisfactory to the Agent and the Board; and

        WHEREAS, the Parent is entering into this Agreement to comply with
Section 5.19(e) of the Loan Agreement.

        NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
Parent hereby agrees as follows:

        Section 1.    Joinder.    By the execution of this Joinder, the Parent
hereby expressly agrees (a) that the Parent is, and shall be deemed for all
purposes to be, an Obligor under the Loan Agreement and the other Loan
Documents, and (b) to be bound by the terms, conditions and obligations set
forth therein, with the same force and effect as if the Parent had been an
original signatory to the Loan Agreement and the other Loan Documents.

        Section 2.    Notice.    The address of the Parent set forth below its
name on the signature page hereto shall be the Parent's address for all purposes
of the Loan Agreement as if set forth on Annex A thereto.

        Section 3.    Headings.    The headings set forth in this Joinder are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the Parties hereto.

--------------------------------------------------------------------------------




        Section 4.    Severability.    In case any provision in or obligation
under this Joinder shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

        Section 5.    Counterparts.    This Joinder may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Joinder by facsimile transmission
shall be as effective as delivery of a manually executed counterpart hereof.

        Section 6.    Governing Law.    This Joinder and the rights and
obligations of the parties hereto shall be governed by, and construed in
accordance with, the law of the State of New York; provided, that in the event
the Board becomes a Lender pursuant to the Board Guarantee, the rights and
obligations of the Board hereunder shall be governed by, and construed in
accordance with, the Federal law of the United States of America, if and to the
extent such Federal law is applicable, and otherwise in accordance with the law
of the State of New York.

        Section 7.    Fees and Expenses.    The Parent agrees to promptly pay,
or cause the Borrower to pay, upon request, all costs and expenses (including
the reasonable fees and expenses of counsel) reasonably incurred by the Agent,
the Collateral Agent, the Lenders, the Board, the Loan Administrator, and the
Supplemental Guarantor in connection with the Restructuring, including, but not
limited to, this Joinder.

        Section 8.    Further Assurances.    The Parent agrees to perform any
further acts and execute and deliver any additional documents and instruments
that may be necessary or reasonably requested by the Agent or the Board to carry
out the provisions of this Joinder.

        Section 9.    Acknowledgment by the Board.    The Board acknowledges and
agrees that this Joinder and the Restructuring referenced herein shall not
alter, modify or amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Board Guarantee, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.

2

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the Parent has executed this Joinder as of the date
first above written.

          WORLD AIR HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/  RANDY J. MARTINEZ      

--------------------------------------------------------------------------------

Randy J. Martinez
Chief Executive Officer and President
 
 
 
 
 
Address and Contact Information:
 
 
 
 
 
World Air Holdings, Inc.
HLH Building
101 World Drive
Peachtree City, Georgia 30269
Attention: Randy J. Martinez
Telephone: (770) 632-8260
Facsimile: (770) 632-8090
 
 
 
 
 
With a copy to:
 
 
 
 
 
Powell Goldstein LLP
One Atlantic Center
Suite 1400
1201 West Peachtree Street, N.W.
Atlanta, Georgia 30309
Attention: Thomas R. McNeill, Esq.
ACKNOWLEDGED:
 
 
 
 
CITIBANK, N.A.
as Agent
 
 
 
 
By:
/s/  BARBARA KOBELT      

--------------------------------------------------------------------------------

Name: Barbara Kobelt
Title: Vice President
 
 
 
 
AIR TRANSPORTATION STABILIZATION BOARD
 
 
 
 
By:
/s/  MARK R. DAYTON      

--------------------------------------------------------------------------------

Name: Mark R. Dayton
Title: Executive Director
 
 
 
 

3

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.2



JOINDER TO LOAN AGREEMENT
